AO I 06 (Rev. 04110) Application for a Search Warrant
              Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.1 Page 1 of 14

                                       UNITED STATES DISTRICT COUR
                                                                     for the
                                                                                                                              MAY 1 0 2019
                                                         Southern District of California                         CLERK, U.S. DISTRICT COURT
                                                                                                               SOUTHERN DISTF{ICT OF CALIFORNIA
              In the Matter of the Search of                                                                   BY                     c:)
                                                                                                                                        DEPUTY
                                                                        )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                                     Case No.
                                                                        )
               Samsung Cellular Telephone                               )
        Model: SM-J41 OG, IMSI: 334090015385905                         )
         Assigned Cellular Number: 686-288-4832                         )

                                              APPLICATION FOR A SEARCH WARRANT
              I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prfi!Jercy,_ tQ be, searched arzd f(ive its locqtjon): f
  ::>ee /"\ttacnment A, mcnrporatea oy re erence.


located in the              Southern              District of               California                , there is now concealed (identify the
                                                                ~----------~


person or describe the property to be seized):
 See Attachment B, incorporated by reference.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 U.S.C. §§ 952, 960 and 963              Importation of controlled substances and conspiracy to do the same



         The lJ.pplication is based on these facts:
        See Affidavit of HSI Special Agent Elisha S. Mejia, incorporated by reference.


           r!f Continued on the attached sheet.
           O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                          /kl   yz_____ .··
                                                                                          ~pplicant 's signature
                                                                                                Special Agent Elisha\Mejia
                                                                                                     Printed name and titl:'I\

Sworn to before me and signed in my presence.


Date:
                                                                            c::::::::""                Judge's signature

City and state: _E_l_C_e_n_tr_o__:_,_C_A_ _ _ _ _ _ __                                    HON. RUTH BERMUDEZ MONTENEGRO
                                                                                                     Printed name and title
   Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.2 Page 2 of 14



                                ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:


                        Samsung CELLULAR TELEPHONE
                                 Model: SM-J410G
                              Il\1SI:334090015385905
                                  (Target Device);


currently in the possession of the Department of Homeland Security, Homeland
Security Investigations, which is located at 2051 North Waterman Avenue, El Centro
CA 92243.
   Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.3 Page 3 of 14


                                 ATTACHMENT B

                               ITEMS TO BE SEIZED

      Authorization to search the Target Device described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the Target Device for evidence
described below. The seizure and search of the Target Device shall follow the search
methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the Target Device will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data,
from the time period beginning December 30, zet9., up to and including March 30,
2019:                                           ao l<g f.P'
      a.    tending to indicate efforts to import cocaine, or some other controlled
            substances from Mexico into the United States, or possess and/or transport
            with the intent to distribute cocaine or controlled substances within the
            United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the importation of cocaine, or some other controlled substances
            from Mexico into the United States, or possession and/or transportation
            with the intent to distribute cocaine or controlled substances within the
            United States;

      c.    tending to identify coconspirators, criminal associates, or others involved
            in importation of cocaine, or some other controlled substances from
            Mexico into the United States, or possession and/or transportation with the
            intent to distribute cocaine or controlled substances within the United
            States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of cocaine, or some other controlled substances from Mexico
            into the United States, or possession and/or transportation with the intent
            to distribute cocaine or controlled substances within the United States,
            such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the subject telephone; and/or
   Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.4 Page 4 of 14




      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above;

which are evidence of violations ofTitle 21, United States Code, Sections 952, 960, and
963.
        Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.5 Page 5 of 14



                           UNITED STATES DISTRICT COURT
 1
                         SOUTHERN DISTRICT OF CALIFORNIA
 2
 3    IN THE MATTER OF THE SEARCH OF                        AFFIDAVIT IN SUPPORT OF
 4
                                                            AN APPLICATION FOR A
            Samsung Cellular Telephone
                                                            SEARCH WARRANT
            Model: SM-J410G
 5
            IMSI:334090015385905
 6          Assigned Cellular Number: 686-288-4832
 7
 8
 9         I, Elisha S. Mejia, a Special Agent with the United States Department of Homeland
10 Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
11   Investigations (HSI) being duly sworn, hereby state as follows:
12                                     INTRODUCTION
13         1.     This affidavit supports an application for a warrant to search the following
14 electronic device:
15
                  a.    Samsung Cellular Telephone
16                      Model: SM-J410G
                        IMSI:334090015385905
17
                        Assigned Cellular Number: 686-288-4832
18                      (Target Device);
19
     as described in Attachment A, and seize evidence of crimes, specifically, violations of Title
20
     21, United States Code, Sections 952, 960, and 963, as further described in Attachment B.
21
   This search supports an investigation and prosecution of Sergio Pablo SANCHEZ-
22
23 RAMOS for one or more of the crimes mentioned above. A factual explanation supporting
     probable cause follows.
24
            2.    The Target Device was seized on or about March 30, 2019 from SANCHEZ-
25
     RAMOS after he was arrested at the Calexico, California Commercial Cargo Facility
26
     driving a 2009 International semi-truck bearing California license plate 9F44789 hauling
27
     a trailer bearing California license plate 4EN2880. SANCHEZ-RAMOS was hauling five
28
     spools of steel cable. United States Customs and Border Protection Officers (CBPOs)
                                                 1
       Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.6 Page 6 of 14



 1   discovered 145.56 kilograms of cocaine hidden inside a non-factory compartment located
 2   in the center of one of the spools of steel cable. The Target Device is currently in the
 3   possession of the Department of Homeland Security, Homeland Security Investigations,
 4   which is located at 2051 North Waterman Avenue, El Centro CA 92243.
 5         3.     Based on the information below, there is probable cause to believe that a
 6   search of the Target Device will produce evidence of the aforementioned crimes, as
 7   described in Attachment B.
 8         4.     The information contained in this affidavit is based upon my experience and
 9   training and consultation with other federal, state, and local law enforcement agents. The
10   evidence and information contained herein was developed from my personal investigation
11   of this matter and my review of documents and evidence related to this case. Because this
12   affidavit is made for the limited purpose of obtaining a search warrant for the Target
13   Device, it does not contain all of the information known by me or other federal agents
14   regarding this investigation. Instead, it contains only those facts necessary to establish
15   probable cause.
16                            EXPERIENCE AND TRAINING
17         5.    I am a Special Agent (SA) with Homeland Security Investigations (HSI), and
18 have been so employed since November of 2008. I am currently assigned to the Child
19 Exploitation/Internet Crimes Against Children Task Force of the Office of the Assistant
20 Special Agent in Charge, Calexico, California (ASAC Calexico). I have conducted
21 multiple criminal investigations into violations of federal and state law including, but not
22 limited to, contraband smuggling, narcotics trafficking, weapons violations, and organized
23 criminal activity. During my career I have obtained experience and in interviewing and
24 interrogation techniques, arrest procedures, search warrant applications, the execution of
25 searches and seizures, computer crimes, computer evidence identification, child
26 pornography identification, computer evidence seizure and processing, and various other
27
     criminal laws and procedures. I have personally participated in the execution of numerous
28
     search and seizure warrants.
                                               2
       Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.7 Page 7 of 14



 1         6.    Based on my training and experience as a law enforcement officer, I am
 2 familiar with the ways in which drug smugglers and traffickers conduct their business.
 3 Indeed, during the course of my duties I have ( 1) worked as a case agent, directing specific
 4 drug-related investigations; (2) worked as a surveillance agent who observed and recorded
 5 movements of individuals suspected of trafficking drugs; (3) participated in the execution
 6 of search warrants related to drug investigations; (4) initiated and executed numerous
 7 arrests for drug-related offenses, including possession with the intent to distribute; and (5)
 8 interviewed criminal defendants, witnesses, and informants in furtherance of investigations
 9 into the illegal smuggling and trafficking of controlled substances. Through these duties,
10 I have gained a working knowledge and insight into the operational habits of drug
11   smugglers and traffickers.
12         7.    Based upon my training and experience. and consultations with law

13 enforcement officers experienced in drug smuggling and trafficking investigations, and all
14 the facts and opinions set forth in this affidavit, I submit the following:
15
          a.    Drug smugglers and traffickers will use cellular/mobile telephones because
16
                they are mobile and they have instant access to telephone calls, text, web,
17              and voice messages;
18
           b.    Drug smugglers and traffickers will use cellular/mobile telephones because
19               they are able to actively monitor the progress of their illegal cargo while the
                 conveyance is in transit;
20
21         c.    Drug smugglers and traffickers and their coconspirators will use
                 cellular/mobile telephones because they can easily arrange and/or determine
22
                 what time their illegal cargo will arrive at predetermined locations;
23
           d.    Drug smugglers and traffickers will use cellular/mobile telephones to direct
24
                 drivers to synchronize an exact drop off and/or pick up time of their illegal
25               cargo;
26               Drug smugglers and traffickers will use cellular/mobile telephones to notify
           e.
27               or warn their coconspirators of law enforcement activity to include the
                 presence and posture of marked and unmarked units as well as the
28
                 operational status of checkpoints and border crossings; and
                                                 3
       Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.8 Page 8 of 14



 1
           f.    Drug smugglers and traffickers and their coconspirators often use
 2               cellular/mobile telephones to communicate with load drivers who transport
                 their narcotics and/or drug proceeds.
 3
 4         8.    Based upon my training and experience and consultations with law

 5 enforcement officers experienced in drug smuggling and trafficking investigations, and all

 6 the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can

 7 and often do contain electronic records, phone logs and contacts, voice and text

 8 communications, and data such as emails, text messages, chats and chat logs from various
 9 third-party applications, photographs, audio files, videos, and location data. This
10
   information can be stored within disks, memory cards, deleted data, remnant data, slack
11
   space, and temporary or permanent files contained on or in the cellular/mobile telephone.
12
   Specifically, I know based upon my training, education, and experience investigating drug
13
   smuggling and trafficking conspiracies that searches of cellular/mobile telephones yields
14
   evidence:
15
16        a.     tending to indicate efforts to import cocaine, or some other controlled
                 substances from Mexico into the United States, or possess and/or transport
17
                 with the intent to distribute cocaine or controlled substances within the
18               United States;
19
          b.     tending to identify accounts, facilities, storage devices, and/or services-
20               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of cocaine, or some other controlled substances
21
                 from Mexico into the United States, or possession and/or transportation
22               with the intent to distribute cocaine or controlled substances within the
                 United States;
23
24        c.     tending to identify coconspirators, criminal associates, or others involved
                 in importation of cocaine, or some other controlled substances from
25
                 Mexico into the United States, or possession and/or transportation with the
26               intent to distribute cocaine or controlled substances within the United
27               States;

28         d.    tending to identify travel to or presence at locations involved in the
                 importation of cocaine, or some other controlled substances from Mexico
                                                4
        Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.9 Page 9 of 14


                  into the United States, or possession and/or transportation with the intent
 1
                  to distribute cocaine or controlled substances within the United States,
 2                such as stash houses, load houses, or delivery points;
 3
           e.     tending to identify the user of, or persons with control over or access to,
 4                the subject telephone; and/or
 5
           f.     tending to place in context, identify the creator or recipient of, or establish
 6                the time of creation or receipt of communications, records, or data involved
 7                in the activities described above.
           9.     Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 8
     modules, are smart cards that store data for cellular telephone subscribers.         Such data
 9
     includes user identity, location and phone number, network authorization data, personal
10
     security keys, contact lists and stored text messages. Much of the evidence generated by a
11
     smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
12
     utilized in connection with that telephone. In addition, recent calls made and received,
13
     telephone numbers, contact names, electronic mail (e-mail) addresses, appointment dates,
14
     text messages, pictures and other digital information are stored in the memory of the Target
15
     Device that may identify other persons involved in narcotics trafficking activities.
16
     Accordingly, I believe that information relevant to the narcotics smuggling activities of
17
     SANCHEZ, such as telephone numbers, made and received calls, contact names, electronic
18
     mail (e-mail) addresses, appointment dates, messages, pictures, and other digital
19
     information are also stored in the memory of the Target Device.
20
           10.    Based on my training and experience, and conversations with other law
21
     enforcement officers who investigate drug smuggling and trafficking, I know that drug
22
     conspiracies often require detailed and intricate planning to successfully evade detection.
23
     Consequently, drug conspiracies often involve planning and coordination for several
24
     months-this planning often occurs through mobile telephones. Additionally, based on my
25
     training and experience, and conversations with other law enforcement officers who
26
     investigate drug smuggling and trafficking, I know that coconspirators are often unaware
27
     when a fellow coconspirator has been arrested and will attempt to communicate with that
28
     coconspirator via mobile telephone after his or her arrest to determine the whereabouts of
                                                  5
      Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.10 Page 10 of 14



 1 drugs that are being transported. Given those facts, I respectfully request permission to
 2 search the Target Telephone for data beginning December 30, ..wt'}, up to and including
 3 March 30, 2019.                                                 d-018' {;..
 4                       FACTS SUPPORTING PROBABLE CAUSE
 5         11.   According to reports prepared by CBPOs, on March 30, 2019, at
 6 approximately 1140 hours, SANCHEZ-RAMOS, a Mexican citizen, entered the United
 7 States through the Calexico, California Commercial Cargo Facility driving a 2009
 8 International semi-truck bearing California license plate 9F44789 hauling a trailer bearing
 9 California license plate 4EN2880. CBPO E. Flores was assigned to entry lane #1, when
10 SANCHEZ-RAMOS applied for entry.            SANCHEZ-RAMOS presented his DSP-150
11 Border Crossing Card and E-Manifest trip# LEON-BBS00148652 I TRACTOR PLATE
12 CA 9F44789 I TRAILER PLATE CA 4EN2880 I ENTRY NUMBER BBS00148652 with
13 a commodity of steel cable. SANCHEZ-RAMOS said he was taking the commodity to
14 Calexico, CA. CBPO E. Flores noticed the steel cable was being transported on the flat-
15 bed trailer in wooden spools marked made in Mexico. The spools appeared to be very clean
16 and new. Due to the appearance of the spools, CBPO E. Flores decided to refer SANCHEZ-
17 RAMOS, the semi-truck, trailer, and commodity to the GANTRY x-ray system and then to
18 the Vehicle and Cargo Inspection East.
19         12.   According to his report, at approximately 1216 hours, CBPO J. Becerra, who
20 was assigned to the GANTRY x-ray system, scanned the 2009 International semi-truck
21 bearing California license plate 9F44789 hauling a trailer bearing California license plate
22 4EN2880. CBPO J. Becerra noticed anomalies in one of the rolls of steel cable that was on
23 the trailer. CBPO J. Becerra notified the Supervisory CBPO and CBPO Y. Luna.
24         13.   CBPO Y. Luna reported that at the dock of the Calexico, CA Commercial
25 Cargo facility, she approached the semi-truck and SANCHEZ-RAMOS presented his DSP-
26 150 Border Crossing Card# TJT001606990 and E-Manifest Trip# LEON-B8S00148652
27 TRACTOR PLATE CA-9F44789 /TRAILER PLATE CA- 4EN2880/ENTRY NUMBER
28 88S00148652 with a commodity of steel cable.          As CBPO Y. Luna was escorting

                                              6
      Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.11 Page 11 of 14



 1 SANCHEZ-RAMOS to the holding area, she took a second negative oral Customs
 2 declaration. SANCHEZ-RAMOS said he was going to a warehouse in Calexico, CA.
 3 CBPO Y. Luna asked Canine Enforcement Officer (CEO) C. Anzaldo along with his
 4 assigned Human and Narcotic Detector Dog (HNDD), "Zetta", (#141348) screen the semi-
 5 truck and trailer. "Zetta" alerted to the presence of the odor of narcotics emanating from
 6 the center of the third spool of steel cable. CBPO J. Becerra drilled into the spool and a
 7 white substance was produced.
 8         14.   CBPO's Y. Luna and J. Becerra proceeded to unroll the spool of steel cable.
 9 After the steel cable was separated from the spool, a steel non-factory compartment was
10 discovered in the middle of the spool. After cutting open the compartment, 122 square
11 bricks wrapped in plastic were found inside the non-factory compartment. The bricks were
12 tested with the GEMINI (an electronic narcotics detection device) which identified the
13 substance as cocaine. The total weight of the 122 packages was 145.56 kilograms (320.23
14 pounds). Several items were seized from SANCHEZ-RAMOS by CBPOs including the
15 Target Device.
16         15.    HSI Special Agent H. Grajeda and I were contacted following the discovery
17 of the cocaine to conduct further investigation and to interview SANCHEZ-RAMOS. At
18 approximately 7:25 p.m., Special Agent H. Grajeda and I identified ourselves to
19 SANCHEZ-RAMOS. He was advised of his Constitutional rights per Miranda. He stated
20 he understood his rights and freely waved them and subsequently signed the Miranda
21 waiver form. Special Agent H. Grajeda and I then conducted a recorded interview of
22 SANCHEZ-RAMOS. In post Miranda statements, SANCHEZ-RAMOS admitted that
23 Target Device was his cellular phone. He denied knowledge of the controlled substances
24 discovered in the spool of steel cable.

25         16.   Based upon my experience and investigation in this case, there is probable
26 cause to believe that SANCHEZ-RAMOS, as well as other persons currently unknown,
27 were involved in an ongoing conspiracy to import and transport cocaine. Based on my
28 experience investigating drug smugglers and traffickers, there is probable cause to believe

                                              7
      Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.12 Page 12 of 14



 1 that SANCHEZ-RAMOS used the Target Device to coordinate with co-conspirators
 2 regarding the importation, transportation, and distribution of cocaine, and to otherwise
 3 further this conspiracy both inside and outside of the United States. There is also probable
 4 cause to believe that recent calls made and received, telephone numbers, contact names,
 5 electronic mail (e-mail) addresses, appointment dates, text messages, pictures and other
 6 digital information are stored in the memory of the Target Device, which may identify
 7 other persons involved in drug trafficking activities.          Accordingly, based upon my
 8 experience and training, consultation with other law enforcement officers experienced in
 9 drug trafficking investigations, and all the facts and opinions set forth in this affidavit, there
1O is probable cause to believe that information relevant to the drug smuggling and trafficking
11 activities of SANCHEZ-RAMOS, such as telephone numbers, made and received calls,
12 contact names, electronic mail (e-mail) addresses, appointment dates, messages, pictures
13 and other digital information are stored in the memory of the Target Device. Therefore,
14 for the reasons set forth above, I request permission to search the Target Device for items
15 listed in Attachment B for the time period beginning December 30, Wtt', up to and
                                                                    d-Ol~ t,~
16 including March 30, 2019.
17                                           METHODOLOGY
18         17.    It is not possible to determine, merely by knowing the cellular/mobile
19 telephone's make, model and serial number, the nature and types of services to which the
20 device is subscribed and the nature of the data stored on the device. Cellular/mobile
21 devices today can be simple cellular telephones and text message devices, can include
22 cameras, can serve as personal digital assistants and have functions such as calendars and
23 full address books and can be mini-computers allowing for electronic mail services, web
24 services and rudimentary word processing. An increasing number of cellular/mobile
25 service providers now allow for their subscribers to access their device over the internet
26 and remotely destroy all of the data contained on the device. For that reason, the device
27 may only be powered in a secure environment or, if possible, started in "flight mode" which
28 disables access to the network. Unlike typical computers, many cellular/mobile telephones

                                                  8
      Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.13 Page 13 of 14



 1 do not have hard drives or hard drive equivalents and store information in volatile memory
 2 within the device or in memory cards inserted into the device. Current technology provides
 3 some solutions for acquiring some of the data stored in some cellular/mobile telephone
 4 models using forensic hardware and software. Even if some of the stored information on
 5 the device may be acquired forensically, not all of the data subject to seizure may be so
 6 acquired.     For devices that are not subject to forensic data acquisition or that have
 7 potentially relevant data stored that is not subject to such acquisition, the examiner must
 8 inspect the device manually and record the process and the results using digital
 9 photography. This process is time and labor intensive and may take weeks or longer.
10         18.    Following the issuance of this warrant, other law enforcement officers and I
11 will subject the Target Device to analysis. All forensic analysis of the data contained
12 within the telephone and its memory cards will employ search protocols directed
13 exclusively to the identification and extraction of data within the scope of this warrant.
14         19.    Based on the foregoing, identifying and extracting data subject to seizure
15 pursuant to this warrant may require a range of data analysis techniques, including manual
16 review, and, consequently, may take weeks or months. The personnel conducting the
17 identification and extraction of data will complete the analysis within ninety (90) days,
18 absent further application to this court.
19                                      CONCLUSION
20         20.    Based on all of the facts and circumstances described above, there is probable
21 cause to conclude that Sergio Pablo SANCHEZ-RAMOS used the Target Device to
22 facilitate violations of Title 21, United States Code, Sections 952, 960, and 963.
23         21.    Because the Target Device were promptly seized during the investigation of
24 Sergio Pablo SANCHEZ-RAMOS's trafficking activities and have been securely stored,
25 there is probable cause to believe that evidence of illegal activities committed by Sergio
26 Pablo SANCHEZ-RAMOS continues to exist on the Target Device. Based on the above
27 facts and my training and experience, there is probable cause to believe that evidence of
28

                                                9
       Case 2:19-mj-09448-RBM Document 1 Filed 05/10/19 PageID.14 Page 14 of 14



 1 violations of Title 21, United States Code, Sections 952 and 960 will be found on the
 2 Target Device.
 3         22.   WHEREFORE, I request that the court issue a warrant authorizing law
 4 enforcement agents and/or other federal and state law enforcement officers to search the
 5 items described in Attachment A and the seizure of items listed in Attachment B, using the
 6 methodology described above.
 7         I swear the foregoing is true and correct to the best of my knowledge and belief.
 8
                                              ~      ,/·



                                            Eli~ejia, Special Agent
 9
10
                                            Homeland Security Investigations
11
     Subscribed and sworn to before me this    /()#.:::- day of May, 2019.
12
13
14

15~
16 T~ZMONTENEGRO
17 United States Magistrate Judge

18
19
20
21
22
23
24
25
26
27
28

                                               10
